Title: From Thomas Jefferson to David Gelston, 8 February 1805
From: Jefferson, Thomas
To: Gelston, David


                  
                     Sir
                     
                     Washington Feb. 8. 05.
                  
                  Your favors of Jan. 24. & Feb. 5. have both been recieved. I took no step on the subject of the wine from mr Lee, put into Newport, because the advance of the season seemed to ensure it would change its position before any orders from hence could get into effect—should it come to N. York I must pray you to have it forwarded to this place.    that which comes from mr Jarvis of Lisbon is destined for Monticello, and if sent to the care of Gibson & Jefferson at Richmond will be forwarded by them. as soon as you shall be so good as to send me a note of the duties & expences they shall be remitted. Accept my respectful salutations.
                  
                     Th: Jefferson 
                     
                  
               